DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

Claims 1-2, 5-8, 10, 11, 14-17, and 19 are now pending in this application. Claims 1, 2, and 11 have been amended. Claims 1 and 11 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PGPUB 2015/0227274 A1 (hereinafter as Lee) in view of McCreary et al., US PGPUB 2005/0104860 A1 (hereinafter as McCreary), Song et al., US PGPUB 2014/0210744 A1 (hereinafter as Song) and Kim et al., US PGPUB 2007/0247441 A1 (hereinafter as Kim) and Woo et al., US PGPUB 2011/0248939 A1 (hereinafter as Woo).

Regarding independent claim 1, Lee teaches a display device [see title; fig. 1; and abstract] comprising:
a display comprising a displaying area in which a plurality of pixels is disposed and a non-displaying area located on a border of the displaying area and having a first height, wherein the plurality of pixels is not disposed on the non-displaying area [see abstract, lines 2-4 indicating a display and a bezel unit; see also fig. 1, 110 and 120 and the description in [0064]; see also fig. 3A and note the displaying area 230 and the non-displaying area 235 both having the same first height];
a sensor circuit configured to sense a touch to the displaying area and the non-displaying area [again see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140; see [0204]; note, as above, the touch interaction on the display or the bezel, and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching]; and
a processor [see abstract, line 7] configured to:
based on a first touch to the displaying area being sensed through the sensor circuit, perform a certain function corresponding to the first touch [see fig. 36, S3630 and again see [0204] and [0205]; note, as above, the touch interaction on the display and that 
based on a second touch to the non-displaying area being sensed through the sensor circuit [again see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140; see [0204]; note, as above, the touch interaction on the display or the bezel, and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching]:
based on the second touch being a swipe which extends along within the non- displaying area, verify a touch area of the second touch to the non-displaying area [see e.g. [0161] describing the determination that the drag interaction is inputted on not less than two sides of the bezel unit (the non-displaying area)].

Note that Lee further teaches clearing at least a portion of a/the current page or at least a portion of all the pages based on a type of touch being a swipe [see [0022] indicating deleting a page according to a certain swipe interaction].

Lee also further teaches performing a page scroll function according to a direction of the swipe based on a second touch being a swipe [see e.g. swipe gesture 1140 in fig. 11B, lower right and the scrolling of the current page to result in the display shown in the lower left side of fig. 11B; see [0141], lines 8-end; especially note in the description that the screen is moved according to an amount of dragging of the interaction and note the direction of drag as shown in the drawings in lower portion of fig. 11B].


an outer border located on a border of the non-displaying area and having a second height that is larger than the first height, wherein the outer border comprises an outer side surface defining an outer side surface of the display device and an inner side surface that extends in a height direction from the border of the non-displaying area;
that the sensor circuit is provided at the inner side surface;
that the certain function performed corresponding to the first touch based on sensing the first touch on the displaying area is a drawing function;
based on the touch area being larger than a specified area, clearing at least a portion of a current page according to a direction of the swipe,  and 
based on the touch area being equal to or smaller than the specified area, performing a page scroll function according to the direction of the swipe.
[Examiner notes that the letter numbering is introduced by Examiner to refer to these respective limitations below.]

McCreary teaches a touchframe for a display device that comprises an outer border located on a border of a display and having a height that is larger than the height of the display surface [note in fig. 2 how the touchframe is elevated with respect to the display and is positioned at the periphery of the area of the display], wherein the outer border comprises an outer side surface defining an outer side surface of the display device and an inner side surface that extends in a height direction from the border [again note that the touchframe has an outer side surface defining the outer surface of the display device and an inner side surface extending which addresses items a) and b) above).
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and McCreary before the effective filing date of the claimed invention to specify the physical aspects of the touch-sensing display device shown in McCreary including the placement and functionality of the touch-sensing elements for the display device taught by Lee in which the display comprises a displaying area and a non-displaying area located on a border of the displaying area. The motivation for this obvious combination of teachings would be to enable detecting touch events within a touchframe perimeter of various geometries where there are elevated bezels surrounding a touchscreen.

Lee/McCreary does not explicitly teach items c) – e) above.

Song teaches a displaying area that senses touch and performs a drawing function based on sensing the touch on that displaying area [see e.g. [0133]; see also figs. 5 and the description in [0186]-[0189]] (which addresses item c) above).
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, and Song before the effective filing date of the claimed invention to modify the instructions taught by Lee regarding a function performed corresponding to the touch of the displaying region based on sensing that touch to explicitly specify a drawing function corresponding to the touch, as per the teachings of Song. The motivation for this obvious 

Lee/McCreary/Song does not explicitly teach limitations d) and e) above.

Kim teaches instructions for performing a certain function based on a determined touch area being larger than a specified area [see e.g. [0028]-[0030]; especially note the minimum touched surface identified in [0028], the determination based on area touched in [0029], and the number of fingers identified to be touching in [0030]; see also claim 10].
Kim further teaches clearing at least a portion of a current page based on a swipe touch [see e.g. [0039] and figs. 4-1, 4-2, and 4-3; see also [0031] and 2-1, 2-2, and 2-3].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, and Kim before the effective filing date of the claimed invention to utilize the determination of the specified area being touched by the user’s finger taught by Kim to determine specifics about performing the clearing function taught by Lee (which addresses item d) above and a portion of item e). The motivation for this obvious combination of teachings would be to allow a user to easily and conveniently select specific portions of interest to apply the clearing function, as in the example suggested by Kim [see [0031]-[0034]; especially note [0034] indicating specifically utilizing touched area to delete content portions as desired].

based on a touch area of the second touch being smaller than a specified area (as specified by item e) above).

Woo teaches associating a certain function with a touch type (determined by a touch area of a touch being smaller than a specified area) and a touch scheme [see fig. 4 and [0069] indicating determining a touch type based on contact area; [0070], lines 1-4 indicating a point touch determined based on the contact area being less that a predetermined reference value; and [0072] indicating the function association; note dragging as a touch scheme].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, and Woo before the effective filing date of the claimed invention to apply Woo’s teaching of including the determination of the touch area being smaller than a specified area as a criteria for determining a touch type in the swipe gesture taught by Lee. The motivation for this obvious combination of teachings would be to enable providing a user with various interactions in a touch interface environment, as proposed by Woo [see e.g. abstract].

Regarding independent claim 11, Lee also teaches a touch interface method of a display device [see title; figs. 36 and 1; and abstract] which comprises a display comprising a displaying area in which a plurality of pixels is disposed and a non-displaying area located on a border of the displaying area and having a first height [see abstract, lines 2-4 indicating a display and a bezel unit; see also fig. 1, 110 and 120 and the description in [0064]; see also fig. 3A and note the displaying area 230 and the non-displaying area 235 both having the same first height]; and a sensor circuit configured to sense a touch to the displaying area and the non-displaying area 
based on a first touch to the displaying area being sensed through the sensor circuit, perform a certain function corresponding to the first touch [see fig. 36, S3630 and again see [0204] and [0205]; note, as above, the touch interaction on the display and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching]; and
based on a second touch to the non-displaying area being sensed through the sensor circuit [again see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140; see [0204]; note, as above, the touch interaction on the display or the bezel, and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching], 
based on the second touch being a swipe which extends along within the non- displaying area, verify a touch area of the second touch to the non-displaying area [see e.g. [0161] describing the determination that the drag interaction is inputted on not less than two sides of the bezel unit (the non-displaying area)].

Note that Lee further teaches clearing at least a portion of a/the current page or at least a portion of all the pages based on a type of swipe being a swipe [see [0022] indicating deleting a page according to a certain swipe interaction].
Lee also further teaches performing a page scroll function according to a direction of the swipe based on a second touch being a swipe [see e.g. swipe gesture 1140 in fig. 11B, lower 

Lee does not explicitly teach any of the following:
an outer border located on a border of the non-displaying area and having a second height that is larger than the first height, wherein the outer border comprises an outer side surface defining an outer side surface of the display device and an inner side surface that extends in a height direction from the border of the non-displaying area;
that the sensor circuit is provided at the inner side surface;
that the certain function performed corresponding to the first touch based on sensing the first touch on the displaying area is a drawing function;
based on the touch area being larger than a specified area, clearing at least a portion of a current page according to a direction of the swipe, and 
based on the touch area being equal to or smaller than the specified area, performing a page scroll function according to the direction of the swipe.
[Examiner notes that the letter numbering is introduced by Examiner to refer to these respective limitations below.]

McCreary teaches a touchframe for a display device that comprises an outer border located on a border of a display and having a height that is larger than the height of the display which addresses items a) and b) above).
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and McCreary before the effective filing date of the claimed invention to specify the physical aspects of the touch-sensing display device shown in McCreary including the placement and functionality of the touch-sensing elements for the display device taught by Lee in which the display comprises a displaying area and a non-displaying area located on a border of the displaying area. The motivation for this obvious combination of teachings would be to enable detecting touch events within a touchframe perimeter of various geometries where there are elevated bezels surrounding a touchscreen.

Lee/McCreary does not explicitly teach items c) – e) above.

Song teaches a displaying area that senses touch and performs a drawing function based on sensing the touch on that displaying area [see e.g. [0133]; see also figs. 5 and the description in [0186]-[0189]] (which addresses item c) above).


Lee/McCreary/Song does not explicitly teach limitations d) and e) above.

Kim teaches instructions for performing a certain function based on a determined touch area being larger than a specified area [see e.g. [0028]-[0030]; especially note the minimum touched surface identified in [0028], the determination based on area touched in [0029], and the number of fingers identified to be touching in [0030]; see also claim 10].
Kim further teaches clearing at least a portion of a current page based on a swipe touch [see e.g. [0039] and figs. 4-1, 4-2, and 4-3; see also [0031] and 2-1, 2-2, and 2-3].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, and Kim before the effective filing date of the claimed invention to utilize the determination of the specified area being touched by the user’s finger taught by Kim to determine specifics about performing the clearing function taught by Lee (which addresses item d) above and a portion of item e) ). The motivation for this obvious combination of teachings would be to allow a user to easily and conveniently select specific portions of interest to apply 

Lee/McCreary/Song/Kim does not explicitly teach that the page scrolling function is also based on a touch area of the second touch being smaller than a specified area (as specified by item e) above).

Woo teaches associating a certain function with a touch type (determined by a touch area of a touch being smaller than a specified area) and a touch scheme [see fig. 4 and [0069] indicating determining a touch type based on contact area; [0070], lines 1-4 indicating a point touch determined based on the contact area being less that a predetermined reference value; and [0072] indicating the function association; note dragging as a touch scheme].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, and Woo before the effective filing date of the claimed invention to apply Woo’s teaching of including the determination of the touch area being smaller than a specified area as a criteria for determining a touch type in the swipe gesture taught by Lee. The motivation for this obvious combination of teachings would be to enable providing a user with various interactions in a touch interface environment, as proposed by Woo [see e.g. abstract].

Regarding claim 2, the rejection of independent claim 1 is incorporated. McCreary further teaches that:
the sensor circuit includes a plurality of light emitting elements and a plurality of photodetectors [see abstract, lines 1-3],

wherein the plurality of light emitting elements are oriented to emit light towards the plurality of photodetectors [again see figs. 1 and 2 and especially note in [0005] that each pair of LEDs and IP receivers constitutes an opto-pair or physical beam, i.e. light beams emitted by the LEDs are detected by the corresponding IR receivers opposite them].

Regarding claims 6 and 15, the rejection of independent claims 1 and 11 are respectively incorporated. Lee further teaches, based on the second touch being a pinch in which two points of the non-displaying area are touched and then a distance between the two points increases, enlarging an area, which corresponds to the two points, of a/the current page [see fig. 27B and note pinching interaction 2750-1, 2750-2 where the distance between the contact points increases and the area of content on the page is enlarged; refer to the description in [0179] and [0181]; also note the opposite case of area reduction of currently displayed content as described in [0180] and shown on fig. 27A].

Regarding claim 8, the rejection of independent claim 1 is incorporated. Lee further teaches:
based on the second touch being a type in which one point of the non- displaying area is touched, verifying a sub-area associated with the one point among a plurality of sub-areas 
overlaying a function menu associated with the verified sub-area among a plurality of function menus on the current page [again see figs. 33B and 34B and note the overlaying of function menus 3330 and 3440 respectively; note that they are different menus and that each one depends on a verified sub-area of the bezel perimeter (bottom right or top left) and the association with that specific function menu based on the verified sub-area; again see [0198] and [0200]].

Regarding claim 17, the rejection of independent claim 11 is respectively incorporated. Lee further teaches:
based on the second touch being a type in which one point of the non- displaying area is touched, verifying a sub-area associated with the one point among a plurality of sub-areas included in the non-displaying area [see [0198] and [0200] describing a tap interaction with a specific part of the bezel unit; see figs. 33B and 34B]; and 
overlaying a function menu associated with the verified sub-area among a plurality of function menus on the current page, based on first mapping information between the plurality of sub-areas and the plurality of function menus [again see figs. 33B and 34B and note the overlaying of function menus 3330 and 3440 respectively; note that they are different menus and that each one depends on a verified sub-area of the bezel perimeter (bottom right or top left) and the mapping to that specific function menu based on the verified sub-area; again see [0198] and [0200]].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McCreary, Song, Kim, and Woo, as applied to claim 1 above, and further in view of Smith, US PGPUB 2011/0154390 A1 (hereinafter as Smith) and Krishnaswamy, US PGPUB 2013/0127733 A1 (hereinafter Krishnaswamy).

Regarding claim 5, the rejection of independent claim 1 is incorporated. Lee further teaches an example where a certain action is performed based on a direction of a swipe being a first direction and another action is performed based on the direction of the swipe being a second direction [see e.g. the example in [0021] where a clockwise drag may enlarge letter size of the content, while a counterclockwise drag may reduce the letter size].

Lee/McCreary/Song/Kim/Woo, however, doesn’t explicitly teach based on the direction of the swipe being a first direction, clearing an area of the current page, which corresponds to the swipe; and based on the direction of the swipe being a second direction perpendicular to the first direction, clearing one or more pages selected by the swipe.

Smith teaches instructions for clearing an area of a current page based on a direction of a swipe being a first direction [see fig. 5 and description in [0041], lines 15-end; note that the right-to-left swipe results in clearing the area of string 37 only from the current display 32], and clearing a page selected by the swipe based on the direction of the swipe being a second direction [see fig. 6 and description in [0041], lines 11-15; note that the left-to-right swipe results 

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, Woo, and Smith before the effective filing date of the claimed invention to utilize the direction verification taught by Lee within the embodiment that initiates a clearing function using a swipe touch also taught by Lee in combination with the feature taught by Smith that selectively clears either an area of a current page or an entire page based on a verified direction of swipe. The motivation for this obvious combination of teachings would be to enable activation of different variations of functions based on available features of certain detected touch gestures, thus conveniently offering a richer interface capable of offering multiple interaction options to the user.

Lee/McCreary/Song/Kim/Woo/Smith does not teach that the second direction is perpendicular to the first direction.
Krishnaswamy teaches different swipes with a swipe in a direction perpendicular to the direction of another available swipe and each resulting in a different operation [see fig. 6 and compare the lateral swipe to any of the other two swipes shown; note the different resultant operations; see also the description in [0061].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, Woo, Smith, and Krishnaswamy before the effective filing date of the claimed invention to apply Krishnaswamy’s teaching of different swipes perpendicular to one another to the swipes and functions taught by the combination of .


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McCreary, Song, Kim, and Woo, as applied to claims 6 and 15 above, respectively, and further in view of Ericson et al., US PGPUB 2011/0043538 A1 (hereinafter as Ericson).

Regarding claims 7 and 16, the rejection of dependent claims 6 and 15 are respectively incorporated. Lee further teaches detecting a tap interaction on the non-displaying area which includes continually tapping that area twice [see [0129] and fig. 6C]. 
Note that Lee also teaches a state where the area of the current page corresponding to two points is enlarged [see portions cited for rejection of claims 6 and 15 above].

Lee/McCreary/Song/Kim/Woo doesn’t explicitly teach based on a double tap touch to the non-displaying area being sensed in a state where the area of the current page corresponding to the two points is enlarged, reduce the area corresponding to the two points to a specified magnification.

Ericson teaches instructions for reducing scale of a displayed digital content within a display [see abstract and title] that specifically reduces a certain zooming area size to a specified 

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, Woo, and Ericson before the effective filing date of the claimed invention to utilize the double tap of the non-displaying area taught by Lee in the state of an enlarged area of the currently displayed page corresponding to the two points of previously applied pinch, as also taught by Lee to control the scale reduction of this content in the manner taught by the instructions corresponding to Ericsson’s double tap touch. The motivation for this obvious combination of teachings would be to provide a simple, efficient, and intuitive way for changing magnification of a portion of interest on a display, a feature that would be especially significant for small-sized devices, as proposed by Ericson, [see [0006]-[0010]]. 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McCreary, Song, Kim, and Woo, as applied to claims 1 and 11 above, and further in view of Fujiwara, US PGPUB 2014/0380225 A1 (hereinafter as Fujiwara).

Regarding claims 10 and 19, the rejection of independent claims 1 and 11 are respectively incorporated. 
Lee/McCreary/Song/Kim/Woo does not explicitly teach overlaying map information indicating a location of a/the current page among all pages on the current page while the current page is updated.

Fujiwara teaches overlaying map information indicating a location of a current page among all pages on the current page while the current page is updated [see abstract; [0009]-[0010]; see also [0072] and especially note the update of a current page and the “indicator” including the knob and the scroll area. See figs. 5-6 and the description especially in [0076]-[0077]; see also [0141]; also note the update in [0179] and see claims 2 and 16].

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, Woo, and Fujiwara before the effective filing date of the claimed invention to include the overlaying of map information indicating relative location of a currently updated page with respect to the totality of pages taught by Fujiwara in the instructions taught by Lee/McCreary’s display and modified by Song, Kim, and Woo. The motivation for this obvious combination of teachings would be to enable users to easily detect locations of desired pages especially with content of large numbers of pages, as proposed by Fujiwara [see e.g. [0007]; [0141]-[0142]; and [0176]].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McCreary, Song, Kim, and Woo, as applied to claim 11 above, and further in view of Smith.

Regarding claim 14, the rejection of independent claim 11 is incorporated. Lee further teaches an example where a certain action is performed based on a direction of a swipe being a 

Lee/McCreary/Song/Kim/Woo doesn’t explicitly teach based on the direction of the swipe being a first direction, clearing an area of the current page, which corresponds to the swipe; and based on the direction of the swipe being a second direction, clearing a page corresponding to the swipe among all the pages.

Smith teaches instructions for clearing an area of a current page based on a direction of a swipe being a first direction [see fig. 5 and description in [0041], lines 15-end; note that the right-to-left swipe results in clearing the area of string 37 only from the current display 32], and clearing a page corresponding to the swipe among all the pages based on the direction of the swipe being a second direction [see fig. 6 and description in [0041], lines 11-15; note that the left-to-right swipe results in clearing the entire content including notification 35 and string 37 from the current display 32]. Note also in [0032] the verification of the determined direction of the swipe.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, McCreary, Song, Kim, Woo, and Smith before the effective filing date of the claimed invention to utilize the direction verification taught by Lee within the embodiment that initiates a clearing function using a swipe touch also taught by Lee in combination with the feature taught by Smith that selectively clears either an area of a current page or an entire page based on a verified direction of swipe. The motivation for this obvious combination of teachings would be to enable 


Response to Arguments
Applicant’s prior art arguments with respect to amended independent claims 1 and 11 have been considered but they are not persuasive.
Examiner respectfully notes that the primary reference, Lee, teaches a display device comprising a displaying area and a non-displaying area located on a border of the displaying area [see abstract, lines 2-4 indicating a display and a bezel unit; see also fig. 1, 110 and 120 and the description in [0064]]. Lee further teaches sensor circuits that sense touch to both the displaying and non-displaying areas [see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140; see also [0204]]. The secondary reference, McCreary, then teaches a physical structure for a touchframe including a structure elevated above a display surface such that it constitutes an outer periphery located at the border of an entire display surface area and that is functional to sense touch operations via sensors provided at the inner side surface of the touchframe [see figs. 1 and 2 and note the touchframe elevated with respect to the display in fig. 2 and the sensors provided at the inner side surface of the touchframe; see also the description in [0005] and [0006]]. 
Examiner further notes that it would have been obvious to combine the touchframe taught by McCreary with the display surface taught by Lee having a displaying area and a non-displaying area located on a border of the displaying area, and to further modify the sensing 
Finally, Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Thus, Examiner respectfully reasserts that the combination of Lee and McCreary sufficiently teaches the limitations argued by Applicant with respect to amended independent claims 1 and 11. (Applicant is also referred to the complete rejections above for further details and motivation to combine).
Therefore, Examiner respectfully asserts the rejection of independent claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Lee in view of McCreary, Song, Kim, and Woo, as per the full rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145